United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1156
                          ___________________________

                                    Robert Thomas

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                             Submitted: October 5, 2017
                              Filed: October 11, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Robert Thomas appeals the district court’s1 order upholding the denial of his
application for social security disability insurance benefits (DIB). Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
       Thomas challenges the conclusion that one of his medically determinable
impairments—depression—was not severe. Substantial evidence on the record as a
whole supports the administrative law judge’s finding that Thomas’s depression did
not significantly limit his ability to do basic work activities. See, e.g., Kirby v.
Astrue, 500 F.3d 705, 707 (8th Cir. 2007) (five-step analysis for determining whether
claimant is disabled; de novo review of district court decision; deference to
administrative findings; definition of “severe”).

       Thomas worked for decades and did not seek treatment until several months
after he applied for DIB. The record does not support his explanation that his
symptoms significantly worsened recently. Cf. Goff v. Barnhart, 421 F.3d 785, 792
(8th Cir. 2005) (inferring impairment was not disabling from history of work and
absence of evidence of material deterioration). The notes from Thomas’s six months
of therapy contain no observations of symptoms that would interfere with basic work
activities. The limitations Thomas identifies in his account of his day-to-day
activities do not prove his depression has more than a minimal impact on his ability
to work. There is no indication in the record that Thomas’s symptoms interfered with
or stopped him from engaging in the activities that triggered them, and he did not
characterize them as disabling when he applied for DIB or when he testified about his
impairments before the ALJ. Cf. Kirby, 500 F.3d at 708-09 (upholding finding that
mental impairments were not severe based in part on doctor’s opinion that “while [the
claimant] may have suffered from depression, his calculation, recall, comprehension,
repetition, judgment, and behavior were normal” (quotation omitted)); Dunahoo v.
Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (“The fact that [a claimant] did not allege
depression in her application for disability benefits is significant, even if the evidence
of depression was later developed.”).

       The ALJ was not required to give more weight to the medical-source statement
filed by the nurse practitioner who prescribed Thomas’s medication than to the
opinion of the doctor who performed Thomas’s agency-ordered examination. The
few minor deficiencies the nurse practitioner recorded in her notes did not support the


                                           -2-
significant limitations she later indicated in her statement. The ALJ was justified in
citing the tension between the low “global assessment of functioning” (GAF) score
Thomas received from a social worker and the social worker’s qualitative observation
that Thomas functioned at a relatively high level as a reason to discount the score.
See Nowling v. Colvin, 813 F.3d 1110, 1123 (8th Cir. 2016) (“GAF scores are of little
value.”).

      This court finds it unnecessary to review the ALJ’s determination that Thomas
was not entirely credible, because Thomas’s hearing testimony and the ALJ’s
references to his credibility focused on Thomas’s alleged physical impairments,
which are not at issue in this appeal.

      The judgment is affirmed.
                     ______________________________




                                         -3-